 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ARTHUR HARRIS,                                   No. 2:21-cv-636 KJM CKD PS
11                       Plaintiff,
12           v.                                        ORDER
13    NEW REZ. LLC, et al.,
14                       Defendants.
15

16          On June 3, 2021, the magistrate judge filed findings and recommendations, which were

17   served on both parties and which contained notice that any objections to the findings and

18   recommendations were to be filed within fourteen days. ECF No. 25. Plaintiff has filed

19   objections. ECF Nos. 27, 28, 30, 32, 33. Defendant filed a response to plaintiff’s objections and

20   plaintiff filed a reply. ECF No. 31, 34.

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

22   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

23   court finds the findings and recommendations to be supported by the record and by the proper

24   analysis.

25          Accordingly, IT IS HEREBY ORDERED:

26      1. The findings and recommendations, ECF No. 25, are adopted in full;

27      2. Defendant’s motion to dismiss, ECF No. 12, is granted and plaintiff’s federal claims are

28          dismissed without leave to amend;
                                                      1
 1      3. This case is remanded to the Superior Court of California, County of Solano;
 2      4. Plaintiff’s request to withdraw consent, ECF No. 21, is denied as moot; and
 3      5. The Clerk’s Office is directed to close this case.
 4   DATED: July 15, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
